DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending in this application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “estimation unit” and “determination unit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, and 13-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Burke et al., (US Pub. 2015/0302870, hereinafter Burke).
	Regarding claim 1, Burke discloses a method for providing a voice recognition trigger, comprising the steps of: 
estimating a first distance, which is a distance between a device and a user, on the basis of proximity information detected by the device ([0043][0070] the device 205 may also include a proximity sensor which can be used to determine how far the device 205 is from a user), and 
estimating a second distance, which is a distance between the device and a location where a voice detected by the device is uttered, with reference to information on the voice detected by the device (For examining purpose, Examiner interprets “a location where a voice detected by the device is uttered” as ‘a location where a voice 
determining whether the voice detected by the device is an object of voice recognition, with reference to similarity between the first distance and the second distance ([0058] “the endpointer 229 can use parameters loaded at step 320 to determine whether the user is speaking to the device, and related events, such as the start and end of speech … may use a speech energy threshold, along with inputs from the pose identifier 227, speech detector 221, and speaker identifier 223 to determine whether the user is speaking and, if so, whether the speech is beginning or ending”).
Regarding claim 2, Burke discloses the method of Claim 1, and Burke further discloses:
wherein the proximity information is obtained from at least one of an optical sensor, a photoelectric sensor, an ultrasonic sensor, an inductive sensor, a capacitive sensor, a resistive sensor, an eddy current sensor, an infrared sensor, and a magnetic sensor ([0043] proximity sensor may include an infrared sensor).
Regarding claim 6, Burke discloses the method of Claim 1, and Burke further discloses:
wherein, in the determining step, it is determined whether the voice detected by the device is an object of voice recognition, with further reference to whether the voice detected by the device is uttered from a human body (Fig. 1, [0005][0032][0034] detecting speech from a user of the mobile device based on the speech detection parameters).
Regarding claim 7, Burke discloses the method of Claim 1, and Burke further discloses:
wherein, in the determining step, it is determined whether the voice detected by the device is an object of voice recognition, with further reference to whether the first distance or the second distance is within a predetermined distance ([0057] “poses may have an associated speech energy threshold that is based on the distance between the device 205 and a user when the device is in the specified pose. For instance, the device 205 may be closer to a user in telephone pose than it is in PDA pose. Accordingly, the speech energy threshold may be lower for the PDA pose than it is for the telephone pose because the user's mouth is farther from the device 205 in PDA pose”).
 	Regarding claims 8, 9, 13, and 14, Claims 8, 9, 13, and 14 are the corresponding medium claims to method claims 1, 2, 6, and 7. Therefore, Claims 8, 9, 13, and 14 are rejected using same rationale as applied to claims 1, 2, 6, and 7 above.
Regarding claim 15, Claim 15 is the corresponding system claim to method claim 1. Therefore, Claim 15 is rejected using same rationale as applied to claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al., (US Pub. 2015/0302870, hereinafter Burke) in view of Ocampo (US Pub. 2018/0122361).
Regarding claim 3, Burke discloses the method of Claim 1.
Burke does not explicitly teach, however, Ocampo does explicitly teach:
wherein the second distance is estimated by comparing the voice detected by the device and a voice pattern appearing according to a distance between a location where a voice is uttered and a location where the voice is detected ([0062][0063] Claim 27, “Determining … based on the audio signal received using the one or more microphones, (i) a tone of voice of the user associated with a user device, and (ii) a proximity indicator indicative of a distance between the user and the user device”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Multisensory Speech 
Regarding claim 4, Burke in view of Ocampo discloses the method of Claim 3.
Burke does not explicitly teach, however, Ocampo does explicitly teach:
wherein the voice pattern is obtained through machine learning or deep learning for a voice uttered in at least one location ([0087] voice classifier 516 may be trained with training data for identifying voice features).
Regarding claims 10 and 11, Claims 10 and 11 are the corresponding medium claims to method claims 3 and 4. Therefore, Claims 10 and 11 are rejected using same rationale as applied to claims 3 and 4 above.

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al., (US Pub. 2015/0302870, hereinafter Burke) in view of Kim et al., (US Pub. 2013/0275077, hereinafter Kim).
Regarding claim 5, Burke discloses the method of Claim 1.
Burke does not explicitly teach, however, Kim does explicitly teach:
wherein, in the estimating step, ambient noise is separated from the voice detected by the device, with reference to the information on the voice detected by the device (Kim, [0240][0242] performing an operation comprises performing non-stationary noise suppression independent of the electronic device orientation).

Regarding claim 12, Claim 12 is the corresponding medium claims to method claim 5. Therefore, Claim 12 is rejected using same rationale as applied to claim 5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Sundaram (U.S. Patent # 9972339B1). These references are also included in the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659